J-A12003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN G. EAKIN                            :
                                               :
                       Appellant               :   No. 528 WDA 2019

          Appeal from the Judgment of Sentence Entered April 11, 2019
      In the Court of Common Pleas of Venango County Criminal Division at
                        No(s): CP-61-CR-0000647-2017


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED NOVEMBER 2, 2020

        Appellant, Steven Eakin, pro se, appeals from the aggregate judgment

of sentence of eight to twenty-four months, less one day, of confinement,

which was imposed after his jury trial conviction for driving under the influence

of alcohol, highest rate of alcohol, second offense, graded as a first-degree

misdemeanor.1 We vacate and remand for further proceedings.

        The facts underlying this appeal are as follows, taken from the trial court

opinion:

           On August 11, 2017, Chief Edward Sharp of the Polk
           Borough Police Department observed Defendant traveling
           east on Georgetown Road in the westbound lane. Chief
           Sharp observed Defendant driving in this manner for about
           one-half of a mile, and initiated a traffic stop at about 8:56
           PM. Chief Sharp immediately recognized Defendant, and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S. § 3802(c).
J-A12003-20


           called another officer to conduct the traffic stop because he
           and the Defendant had a personal and professional
           relationship. Sergeant Alan Heller, an officer with the Polk
           Borough Police Department, arrived to continue the traffic
           stop. After determining Defendant exhibited indicators of
           DUI, he was placed under arrest and asked to submit to a
           blood test. Defendant eventually consented, and Defendant
           was taken to UPMC Northwest, where Defendant’s blood was
           drawn around 10:00 PM.

TCO 6/5/2019 at 1.

        Appellant was charged with DUI, general impairment and highest rate

of alcohol.2 Appellant’s preliminary hearing was scheduled for October 11,

2017.     The preliminary hearing was continued for Appellant to retain legal

representation. On October 18, 2017, Appellant’s case was held for court in

absentia, as he failed to appear for his scheduled preliminary hearing.

Thereafter, at hearings regarding the bench warrant and bail, Appellant

appeared pro se.

        On December 28, 2017, Appellant, pro se, filed an omnibus pre-trial

motion for relief arguing that statements he made to police should be

suppressed, the blood alcohol report should be suppressed, the information

should be quashed, and the Venango County District Attorney’s Office should

be recused.      On February 27, 2018, the trial court held a hearing on

Appellant’s omnibus pre-trial motion.            Appellant appeared pro se at this



____________________________________________


2   75 Pa.C.S. §§ 3802(a)(1), and (c).




                                           -2-
J-A12003-20



hearing.3 On May 17, 2018, the trial court held an additional hearing, during

which Appellant presented evidence relevant to his omnibus pre-trial motion.

Again, Appellant appeared pro se at this hearing. The Commonwealth and

Appellant submitted post-hearing briefs. On September 28, 2018, the trial

court filed an order, dismissing Appellant’s omnibus pre-trial motion, as well

as its opinion and supporting findings of fact. On February 8, 2019, Appellant

signed a waiver of counsel form. The February 8, 2019 waiver of counsel form

indicated that the trial court conducted an “on-the-record colloquy” with

Appellant and determined that Appellant made a “knowing, voluntary and

intelligent waiver of the right to be represented by legal counsel and thereby

elects to be self-represented.” Waiver of Counsel, 2/8/19. On February 15,

2019, Appellant proceeded to a jury trial, pro se. Appellant was found guilty

of driving under the influence. On April 11, 2019, the trial court imposed

judgment of sentence. On April 11, 2019, Appellant filed this timely direct

appeal.4



____________________________________________


3 There appears no indication in the certified record that Appellant was advised
of his right to counsel pursuant to Pa.R.Crim.P. 121(C), nor that there was a
valid, written, waiver or colloquy to ensure that Appellant’s waived the right
to be represented by counsel. This is discussed further below.

4On April 15, 2019, the trial court ordered Appellant to file a Pa.R.A.P. 1925(b)
statement of errors complained of on appeal (Rule 1925(b) statement). On
April 17, 2019, Appellant filed his Rule 1925(b) statement. On June 5, 2019,
the trial court filed its opinion pursuant to Pa.R.A.P. 1925(a).



                                           -3-
J-A12003-20



        Appellant presents the following issues for our review:

           1. Whether the Suppression Court committed an error of
              law and abused its discretion by failing to grant
              appellant’s Motion to Quash the Information for want of
              lawful police jurisdiction.

           2. Whether the Suppression Court committed an error of
              law and abused its discretion by failing to suppress
              statements made by the appellant at the time of the
              traffic stop when the police officer failed to provide a
              Miranda[5] warning, and by failing to suppress the blood
              test results for the police officer’s failure to provide the
              required O’Connell[6] warning at the time of the blood
              draw.

Appellant’s brief at 6 (trial court answers omitted).

        Before we can address the merits of Appellant’s claims, this Court must

first address whether Appellant properly waived his right to counsel.        See

Commonwealth v. Johnson, 158 A.3d 117, 122 (Pa. Super. 2017) (stating

that this Court has a duty to review whether appellant properly waived his

right to counsel prior to his suppression hearing even though appellant did not

assert the issue on appeal); See also Commonwealth v. Murphy, 214 A.3d

675, 679 (Pa. Super. 2019) (reviewing the issue of whether appellant waived

his right to counsel at a violation of probation hearing sua sponte).

        The Sixth Amendment to the Federal Constitution states: “In all criminal

prosecutions, the accused shall enjoy ... the Assistance of Counsel for his

____________________________________________


5   Miranda v. Arizona, 384 U.S. 436 (1966).

6Commonwealth of Pennsylvania, DOT v. O’Connell, 555 A.2d 873 (Pa.
1989).

                                           -4-
J-A12003-20



defense.”   U.S. Const. amend. VI. Article I, Section 9 of the Pennsylvania

Constitution states: “In all criminal prosecutions the accused hath a right to

be heard by himself and his counsel....”        Pa. Const. Art. I, § 9.     See

Commonwealth v. McAleer, 748 A.2d 670, 673 (Pa. 2000). “The right to

counsel extends not only to certain summary proceedings, at trial, guilty plea

hearings, sentencing, but also to every critical stage of a criminal proceeding.”

Commonwealth v. Fill, 202 A.3d 133, 138 (Pa. Super. 2019) (citations

omitted).    The suppression hearing is a critical stage of the criminal

proceedings and waiver of counsel cannot be found on a silent record.

Johnson, 158 A.3d at 122 (citations omitted).

         When the defendant seeks to waive the right to counsel after
         the preliminary hearing, the judge shall ascertain from the
         defendant, on the record, whether this is a knowing,
         voluntary, and intelligent waiver of counsel.

Pa.R.Crim.P. 121(C).

      In Johnson, 158 A.3d at 120-23, appellant signed a waiver of counsel

at the magisterial district court, but nothing in the record indicated that

appellant ever waived his right to counsel on the record before the trial court

conducted the suppression hearing.        Johnson proceeded pro se at the

suppression hearing but subsequently retained counsel for his trial. Id. This

Court concluded,

         [a]s a suppression hearing is a critical stage and Appellant
         was not informed of his rights on the record, we are
         constrained to find that Appellant did not knowingly,
         voluntarily, and intelligently waive his right to counsel. In
         order to proceed at the suppression hearing, the trial court

                                      -5-
J-A12003-20


          was required to determine, on the record, whether Appellant
          knowingly, voluntarily, and intelligently waived his right to
          counsel. We hold that the trial court’s failure to colloquy
          Appellant of his constitutional right to counsel prior to the
          suppression hearing requires us to vacate the judgment.
          Appellant is entitled to a new suppression hearing and a new
          trial.

Johnson, 158 A.3d at 123. Pursuant to Johnson, 158 A.3d 117, an on the

record colloquy, in accordance with Pa.R.Crim.P. 121(C), is required as to the

defendant’s knowing, voluntary and intelligent waiver of his right to be

represented by counsel at all critical stages of a criminal proceeding, including

the suppression hearing.

       Our review of the record reveals there is nothing in the record indicating

that Appellant waived his right to counsel on the record as required by

Pennsylvania Rule of Criminal Procedure 121(C) before his suppression

hearing.7 Although Appellant properly waived his right to counsel before his

jury trial, that does not validate the suppression hearing. “[O]nce a defendant

has made a competent waiver of counsel, that waiver remains in effect

through all subsequent proceedings in that case absent a change of

circumstances.”      Johnson, 158 A.3d at 122 (quoting Commonwealth v.

____________________________________________


7 On June 30, 2020, this Court remanded to the trial court to determine if an
on the record colloquy was performed, prior to the February 27, 2018
suppression hearing, pertaining to Appellant’s knowing, voluntary and
intelligent waiver of his right to be represented by counsel. The trial court
diligently investigated the matter and responded to this Court, by letter dated
September 24, 2020, that although there were detailed discussions about “the
perils of self-representation at several hearings prior to the February 27, 2018
hearing,” it was unable to locate a formal colloquy. See Trial Court Letter,
9/24/20.

                                           -6-
J-A12003-20



Phillips, 141 A.3d 512, 521 (Pa. Super. 2016)). We, therefore, vacate the

judgment of sentence and remand for further proceedings. See Johnson,

158 A.3d at 123.

      Judgment of sentence vacated. Case remanded for further proceedings.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/02/2020




                                   -7-